ITEMID: 001-4742
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 1999
DOCNAME: EASTON v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant is a British national, born in 1956 and detained in Durham prison.
He is represented before the Court by Mr B. Row, a lawyer practising in Newcastle upon Tyne.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 20 May 1994 the applicant and three other men were arrested following a series of armed robberies in Newcastle upon Tyne.
On 21 May 1994 all four men were charged by the police with conspiracy to rob, an offence allegedly committed between February 1993 and May 1994.
Three other men were arrested subsequently and charged with the same offence of conspiracy to rob.
On 23 May 1994 the applicant was remanded in custody by a Magistrates' Court. Various applications for bail by the applicant were refused on the grounds that he was likely to abscond, to commit further offences or to interfere with witnesses.
Committal papers were served on the applicant's legal representatives on or about 17 August 1994. The applicant's representatives requested an “old style” committal hearing.
On 21 November 1994 the applicant and the six co-accused persons were committed to the Crown Court for trial.
The Government claim that in December 1994 the defence were given access to certain transcripts of audio tapes of conversations between the defendants. These had been recorded unbeknownst to the latter at the police station where they had been detained for questioning about their part in the robberies. The applicant disputes this.
On 25 February 1995 the applicant and the co-accused appeared before the Crown Court and pleaded not guilty. The case was adjourned for trial. The trial date was fixed for May 1995. However, an adjournment was ordered at the request of the defendants' representatives because counsel were not all available to represent them on the relevant dates.
The applicant claims that the transcripts of the audio tapes were disclosed to the defence on 23 August 1995 following a number of requests. On 28 September 1995 the defence requested the disclosure of the audio tapes themselves.
A new hearing date was fixed for 4 December 1995. On that date the case was taken out of the list at the request of the representatives of some of the applicant's co-accused who had not had sufficient time to consider some of the prosecution evidence, particularly the audio tapes.
The trial was re-fixed to commence on 15 April 1996. On 2 April 1996 the lawyers of some of the defendants applied for a further adjournment in order to consider the audio-taped evidence. The application was refused by the trial judge who, nevertheless, set aside 15 and 16 April for the defendants' representatives to listen to the tapes using equipment hired by the prosecution. Then a defendant, W, indicated that he considered changing his plea and on 19 April 1996 the trial was adjourned.
The trial restarted on 30 April 1996. W pleaded guilty and indicated that he would give evidence for the prosecution against his co-defendants. On 2 May 1996 the applicant pleaded guilty to conspiracy to rob. All the other co-defendants also changed their pleas to guilty.
On 20 May 1996 the applicant was sentenced to eleven years' imprisonment.
